TOWNSEND, Circuit Judge
(orally). The testimony taken in this court conclusively shows that the articles in question fall within the provisions of paragraph 400 of the act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule M, 30 Stat. 188 [U. S. Comp. St. 1901, p. 1672]), which provides for lithographic prints exceeding .008 and not exceeding .020 of an inch in thickness, and not exceeding 35 square inches cutting size in dimensions, as claimed by the importer. The decision of the Board of Appraisers is therefore reversed.